Citation Nr: 1703606	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active duty service from September 1956 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In October 2016, the Veteran testified during a video conference hearing at the San Juan, Puerto Rico RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been satisfied.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks nonservice-connected pension benefits.  This case is one in which the law, and not the facts, is dispositive of the issue.  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In any event, a September 2013 letter from the RO informing the Veteran of its decision also informed the Veteran of the criteria governing entitlement to nonservice-connected pension, and the claim was subsequently readjudicated in an August 2014 statement of the case.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  Written statements and the October 2016 hearing transcript reflect that the Veteran had actual knowledge of the requirements necessary to obtain nonservice-connected pension.  As a result, any defect in notice is not prejudicial.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339-40 (2007).  In any event, VA has obtained the Veteran's military records relevant to his claim.

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  To be eligible for nonservice connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2016). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The Veteran specifically contends that the law and regulations authorizing nonservice-connected pension benefits to some veterans, but not others, is unfair.  He believes that veterans who completed their service obligations and were discharged honorably should be entitled to nonservice-connected pension benefits in the same way as those veterans with only one day of wartime service or those veterans discharged from wartime service due to service-connected disability.  

While the Board understands the Veteran's arguments in this regard, and appreciates the eloquence with which he expressed them during the Board hearing and elsewhere, the Board is bound by VA laws and regulations on all matters, including this one.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  The applicable laws and regulations treating wartime veterans differently than non-wartime veterans for purposes of determining eligibility for nonservice-connected pension benefits have been found constitutional.  Fischer v. West, 11 Vet. App. 121, 123-24 (1998).  Moreover, the Board does not have jurisdiction to rule on constitutional issues.  38 U.S.C.A. § 7104; Johnson v. Robison, 415 U.S. 361, 368 (1974) (internal citations omitted), superseded by statute; see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (citing Johnson) ("[i]t has generally been thought that the adjudication of the constitutionality of congressional enactments is 'beyond the jurisdiction of administrative agencies,' including the BVA.").  Consequently, the Board must decide the Veteran's appeal on the basis of his dates of service as documented in his service records.

Here, the record does not reflect, nor does the Veteran contend, that he had active duty service during any period of war.  His DD Form 214 documents his service from September 11, 1956 until September 5, 1958, between two periods of war.  Notably, the Korean conflict occurred from June 27, 1950 through January 31, 1955, and the Vietnam era began on February 28, 1961.  38 U.S.C.A. § 101(9), (29); 38 C.F.R. § 3.2(e), (f).  Therefore, because the Veteran's service was not during a period of war, he does not meet the basic eligibility requirements for nonservice-connected pension benefits.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.2, 3.3.  Where, as here, the law and not the evidence is dispositive, the Veteran's claim for nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


